Citation Nr: 1024753	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
perforated gastric ulcer, operated.

2.  Entitlement to an increased evaluation for residuals of shell 
fragment wounds to Muscle Group XVII, currently evaluated as 50 
percent disabling.  

3.  Entitlement to a compensable evaluation for residuals of a 
compound, complete, comminuted fracture of the neck of the right 
femur with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In October 2009, the Veteran and his wife testified at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing was prepared and associated with the claims file.

In July 2009 and December 2009, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.

The Board has recharacterized the issue of entitlement to service 
connection for a stomach condition to more accurately reflect the 
current diagnosis of perforated gastric ulcer, operated.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's residuals 
of a perforated gastric ulcer, operated, are etiologically 
related to his military service. 

2.  The residuals of shell fragment wounds to Muscle Group XVII 
are most accurately characterized as severe muscle disability and 
are not manifested by any symptoms or manifestations that are not 
contemplated by the rating criteria that apply to muscle 
disability.  

3.  The residuals of a compound, complete, comminuted fracture of 
the neck of the right femur with degenerative changes do not 
include any symptomatology that is not already contemplated by 
the disability rating that has been assigned for the injury to 
Muscle Group XVII.


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a perforated gastric ulcer, 
operated, are due to disability incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for a disability rating in excess of 50 percent 
for residuals of shell fragment wounds to Muscle Group XVII have 
not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5317 (2009).

3.  The criteria for a separate compensable disability rating for 
residuals of a compound, complete, comminuted fracture of the 
neck of the right femur with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

In light of the favorable decision as it relates to the issues of 
entitlement to service connection for a perforated gastric ulcer, 
operated, any error by VA in complying with the requirements of 
VCAA as to this issue is moot.

Turning to the increased rating claims, the Board finds that the 
notification requirements of VCAA have been satisfied in this 
case.  In this regard, the Board notes February 2006 and December 
2009 evidentiary development letters in which the RO advised the 
appellant of the evidence needed to substantiate his increased 
rating claims.  The appellant was advised in this letter of his 
and VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be provided by 
VA.  The December 2009 notice further advised the Veteran as to 
the type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  

The Board notes that the December 2009 notice letter was not 
issued prior to the initial adjudication of the Veteran's claims 
in April 2006.  His claims, however, were subsequently 
readjudicated in an April 2010 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records.  The RO also arranged for the Veteran to 
undergo VA examinations in April 2005, March 2006, and January 
2010.  The Board finds that these examination reports are 
adequate for the purpose of determining entitlement to increased 
ratings.  These examination reports are thorough and consistent 
with the other evidence of record from the period that is 
currently on appeal.  The examiners elicited from the Veteran his 
history of complaints and symptoms and provided clinical findings 
detailing the results of the examinations.  For these reasons, 
the Board concludes that the April 2005, March 2006, and January 
2010 examination reports in this case provide an adequate basis 
for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a 
stomach disability that he believes is due to is military 
service.  He has specifically alleged that such disability might 
be related to in-service shrapnel wounds.  

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as peptic or gastric ulcers, if such are shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a 
veteran must show: '(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service' - 
the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Following a thorough review of the evidence of record, the Board 
finds that service connection for a perforated gastric ulcer, 
operated, is warranted.  The most probative evidence with respect 
to this claim is the January 2010 VA examination report.  

The January 2010 VA examination report reflects that the examiner 
reviewed the claims folder, including the Veteran's service 
treatment records and the post-service medical evidence.  The 
examiner described a July 1948 VA examination report that noted 
the Veteran's complaints of epigastric pain before eating that 
was relieved by food without nausea or vomiting, and of pain 
between meals.  The reported duration of these symptoms was three 
years.  The examiner noted that the Veteran had separated from 
service in December 1945.  A March 1949 record reflects that 
surgery was required when the Veteran presented with a rigid 
abdomen from a perforated duodenal ulcer.  At the time, the 
Veteran also had a secondary peritonitis.  There was no comment 
about shrapnel in the abdomen, and it was noted that the ulcer 
was in the gastric region rather than the duodenum as expected.  

The Veteran's current symptoms were noted to be occasional 
diarrhea, but no nausea or vomiting and a stable body weight.  He 
did not have gastrointestinal bleeding or abdominal pain.  On 
examination, his abdomen was soft and bowel sounds were normal.  
The liver and spleen were not enlarged.  There was a 20 
centimeter, old, well-healed scar on the surface of the abdomen 
extending from the epigastric region to just above the pubis 
bypassing the umbilicus.  

The examiner diagnosed perforated gastric ulcer, operated, and 
opined that the Veteran's current stomach disability from rapid 
transient diarrhea is a direct result of the surgery that he 
received in 1949.  He further opined that the 1949 surgery is at 
least as likely as not related to the symptoms that he had 
experienced for three years prior to the July 1948 VA 
examination, or before his discharge in 1945.  In July 1948, the 
Veteran had reported having had similar symptoms for three years.  
The examiner noted that this would mean that the Veteran had 
symptoms in July 1945, which was five months before his military 
discharge.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds the January 2010 VA examination report in this 
case to be extremely probative to the matter at hand.  The 
examiner in this case clearly reviewed the claims folder, 
including the Veteran's service treatment records and medical 
records from shortly following his separation from service.  The 
examiner's opinion is also based upon interview and physical 
examination of the Veteran.  The examiner explained his diagnosis 
and the rationale behind his etiology opinion with specific 
reference to the facts of the Veteran's claim and applicable 
medical principles.  For these reasons, the Board finds the 
January 2010 VA examination report to be highly probative in 
establishing a connection between the Veteran's military service 
and his claimed stomach disability.  

The Board notes that, while the Veteran's service treatment 
records do not reflect that he ever complained of or sought 
treatment for symptoms associated with a gastric ulcer during 
service, the July 1948 VA stomach examination report clearly 
includes the pertinent medical history as presented in the 
January 2010 examination report.  Specifically, the July 1948 VA 
examination report clearly reflects that the Veteran reported 
having had his epigastric symptoms for three years.  

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The Board finds that the Veteran was 
competent in this case to report during the July 1948 VA 
examination that he had experienced epigastric pains and related 
symptoms for three years.  

The Board notes that the July 1948 VA examination report was 
conducted in connection with the Veteran's request for 
authorization to receive medical treatment for a possible peptic 
ulcer.  This authorization was denied in a July 1948 decision 
because the Veteran was determined to not be entitled to out-
patient treatment because his peptic ulcer disability was of a 
non-service-connected nature.  

However, the Board finds that this evidence is extremely 
probative because, even though the Veteran was seeking VA medical 
treatment for a possible peptic ulcer, there is no indication 
that he believed it would be to his advantage to falsely report a 
three-year history of pertinent symptomatology.  The Board does 
not believe that the Veteran would have embellished his medical 
history in July 1948 for purposes of establishing entitlement to 
service connection for a stomach condition, as he did not 
actually file a service connection claim until January 2006, 
approximately 58 years following the July 1948 examination and 
denial of medical treatment.  

In short, the Board finds that the competent and probative 
evidence of record establishes that the Veteran's current 
residuals of his perforated gastric ulcer, operated, are 
etiologically linked to his military service.  Specifically, a 
trained physician has offered an opinion and rationale linking 
his current residuals of his perforated gastric ulcer, operated, 
to his military service.  Therefore, the Board finds that service 
connection for the residuals of a perforated gastric ulcer, 
operated, is warranted, and the benefit sought on appeal is 
granted.

III.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

Both disabilities at issue in this case stem from the Veteran's 
in-service shell fragment wound to the right hip.  He has been 
found entitled to separate disability ratings for injury to 
Muscle Group XVII under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2009) and for injury with degenerative changes to the right 
femur under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  

The Board notes that the Veteran has only been assigned a 
compensable disability rating under Diagnostic Code 5317 because 
of the prohibition against pyramiding, which is the compensation 
of a single symptom, or set of symptoms, under multiple 
diagnostic codes.  See 38 C.F.R. § 4.14 (2009); see also Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  In considering 
whether an increased rating is warranted, the Board will consider 
whether the assignment of a separate rating for the right femur 
would, in fact, constitute pyramiding.  

The Board further notes that any disability which has been 
continuously rated at or above any evaluation of disability for 
20 or more years for VA compensation purposes may not be reduced 
except upon a showing that such rating was based on fraud.  38 
C.F.R. § 3.951(b) (2009).  In the case at hand, the Veteran has 
been assigned a 50 percent rating for residuals of his right hip 
disability since December 1945.  This rating is therefore 
protected.  

The residuals of the shell fragment wound to the Veteran's right 
hip have been assigned a 50 percent disability rating under 
38 C.F.R. § 4.73, Diagnostic Code 5317 (2009), which applies to 
disabilities of Muscle Group XVII.  Muscle Group XVII is involved 
in extension of the hip, abduction of the thigh, elevation of the 
opposite side of the pelvis, and tension of the fascia lata and 
iliotibial band.  The specific muscles involved in Muscle Group 
XVII are those in pelvic girdle group 2, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus. 

Diagnostic Code 5317 assigns a 0 percent rating for slight 
disability, a 20 percent rating is assigned for moderate 
disability, a 40 percent rating is warranted for moderately 
severe disability, and a 50 percent rating is appropriate for 
severe disability.

Muscle Group damage is categorized as slight, moderate, 
moderately severe or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  While this regulation includes criteria that 
apply to gun shot wounds and similar injuries, it also contains 
criteria that contemplate symptoms such as muscle atrophy in the 
absence of injury.

The Board notes that words such as 'slight,' 'moderate,' 
'moderately severe,' and 'severe' are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, VA must 
evaluate all evidence, to the end that decisions will be 
equitable and just.  38 C.F.R. § 4.6 (2009).  Although the use of 
similar terminology by medical professionals should be 
considered, is not dispositive of an issue.  Instead, all 
evidence must be evaluated in arriving at a decision regarding a 
request for an increased disability rating.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A through and through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  

A history with regard to this type of injury should include 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

According to the September 1949 rating decision, the Veteran's 50 
percent disability rating is based upon findings of "'Wound, 
perforating, HE fragments rt. buttocks, PO entrance right 
buttock, PO exit right femur.  Fracture, compound, comminuted, 
complete, greater trochanter, right femur.'  There was 
debridement of the wound at points of entrance and exit."

The Board notes that the 50 percent rating assigned for injury to 
Muscle Group XVII is the highest rating that is available under 
Diagnostic Code 5317 and that no alternative applicable Muscle 
Group rating would result in a rating in excess of 50 percent.  
In addition, the Veteran's current 50 percent rating under 
Diagnostic Code 5317 clearly contemplates impairment caused by 
disability to the femur and resulting impairment in function.  
The Board thus concludes that, while the Veteran may receive a 
rating in excess of 50 percent for impairment to the hip and/or 
thigh under one of the codes set forth under C.F.R. § 4.71a, he 
may not be simultaneously compensated under Diagnostic Code 5317 
and one of those codes for impairment to the hip and/or thigh.

In this regard, the Veteran is currently assigned a 0 percent 
rating for residuals of a compound, complete, comminuted fracture 
of the neck of the right femur with degenerative changes under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  This diagnostic 
code directs that arthritis due to trauma that is substantiated 
by x-ray findings be rated under the rating criteria for 
degenerative arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis, when substantiated by x-rays, will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 20 
percent disability rating is warranted with X- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, and a 
10 percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003.

The Board will therefore examine whether the Veteran may receive 
a higher alternative rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250 through 5255, which apply to disabilities of the hip 
and thigh.  Of these diagnostic codes, the Board need not 
consider Diagnostic Codes 5251 (limitation of extension of the 
thigh), 5252 (limitation of flexion of the thigh), or 5253 
(impairment of the thigh) because none of these diagnostic codes 
allows for a rating in excess of 50 percent.  

Nor is an increased rating warranted under Diagnostic Code 
5250(ankylosis of the hip) or 5254 (hip flail joint), as there is 
no evidence of either of these condition.  The Board notes that 
the April 2005, March 2006, and January 2010 VA examination 
reports expressly list ranges of motion, which reflects that the 
hip was not ankylosed, and that none of these reports describes 
flail joint of the hip.  There is otherwise no evidence of 
ankylosis, either favorable or unfavorable, or flail joint in the 
Veteran's medical records.

Finally, ratings in excess of 50 percent are available for 
impairment of the femur under Diagnostic Code 5255.  This 
diagnostic code assigns a 60 percent rating for fracture of the 
surgical neck of the femur with false joint.  A 60 percent rating 
is also available for fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, weightbearing 
preserved with aid of balance.  An 80 percent rating is assigned 
for fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  Such 
ratings must be denied, however, because the Board can find no 
evidence of any of such manifestations in the Veteran's medical 
records.  

For example, the January 2010 VA examination radiology report 
notes that mild degenerative changes were seen about the right 
acetabulum, the bony femur was unremarkable, and that minimal 
vascular calcifications were seen in the right thigh.  The 
examiner's impression was that the femur was normal.  According 
to the April 2005 VA examination report, pelvis and right hip x-
rays from 2004 show some spurring along the acetabulum on both 
the right and left hips, but joint spaces and articular surfaces 
were normal.  There was some slight thickening noted on the 
lateral margin of the greater trochanter of the right femur.  
These findings do not depict a level of severity that would 
justify a 60 percent or 80 percent rating under Diagnostic Code 
5255.  
 
Having determined that a rating in excess of 50 percent is not 
available under the rating codes for muscle and musculoskeletal 
disabilities, the Board will now determine whether the Veteran 
may receive a separate disability rating for symptomatology that 
is not contemplated under Diagnostic Code 5317.  To this end, the 
Board notes that the January 2010 VA examination report has 
attributed two scars (one of which may be tender), mild 
hypesthesia in the lateral thigh and calf, and moderate atrophy 
of the right leg to the service-connected disability.  As noted 
above, the rating criteria for a severe muscle group disability 
expressly contemplate scarring, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and atrophy 
of muscle groups not in the track of the missile.  The Board 
therefore finds that all of the symptoms of the Veteran's right 
hip and femur disability are already contemplated under the 50 
percent rating of Diagnostic Codes 5317 and that none of these 
symptoms may be separately compensated. 

In short, the Board finds that the disability picture represented 
by the above evidence does not meet the criteria for a rating in 
excess of 50 percent for the residuals of the Veteran's in-
service shell fragment wound to the right hip and femur.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected disability of the right hip and femur is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for this disability.  Additionally, there is not 
shown to be evidence that this disability interferes with 
employment beyond the degree that is already contemplated by the 
current 50 percent rating.  In short, the Board finds that the 
evidence does not demonstrate an exceptional or unusual clinical 
picture beyond that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

Entitlement to service connection for the residuals of a 
perforated gastric ulcer, operated, is granted.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds to Muscle Group XVII, currently evaluated as 50 
percent disabling, is denied  

Entitlement to a compensable evaluation for residuals of a 
compound, complete, comminuted fracture of the neck of the right 
femur with degenerative changes, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


